Citation Nr: 1114585	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama RO.  In June 2009 the Veteran testified at a personal hearing before a decision review officer at the RO.  In June 2010, the Veteran testified at a Board hearing at the RO before an acting Veterans Law Judge, who is no longer employed by the Board.  Consequently in March 2011 another hearing was conducted before the undersigned at Washington, DC central office.  Copies of the hearing transcripts are associated with the claims folder and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his March 2011 Board hearing the Veteran testified that he currently receives treatment for his PTSD at the VA facility in Tuskegee.  He is enrolled in PTSD classes that were arranged by his social worker.  Current records from these PTSD classes are not associated with the claims folder and should be obtained.  

In addition, the Veteran's last VA examination to assess the current severity of his service-connected PTSD was in July 2008.  The Board finds that this evidence is inadequate to assess the Veteran's current level of severity.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In Rice, 22 Vet. App. 447 the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case the Veteran did not appeal the denial of a TDIU by the RO in a rating decision dated in August 2004.  In that decision, the RO found that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  VA examiner in May 2004 found that the Veteran's work impairment was mainly limited to non-service connected disabilities.  The Veteran testified that he is in receipt of Social Security benefits due to unemployability based on physical disability.  He has not claimed and the record does not suggest that he is unable to work due solely to service-connected PTSD.  The Board does not find that the Veteran is explicitly or implicitly claiming entitlement to a TDIU.  Under the circumstances, the Board will not address the matter of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the PTSD classes at the Tuskegee VA medical facility that are dated from March 2009 to present.  

2.  Afford the Veteran a VA examination, for evaluation of the current level of severity of his service-connected PTSD.  The entire claims folder, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the claims folder. 

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity and the impact on employment.  

In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

All pertinent findings shown on evaluation should be noted in the examination report.  A complete rationale should be given for all opinions reached.  

3.  After ensuring that the requested actions are completed, the RO should re- adjudicate the issue on appeal.  If a complete award of the benefit sought is not made, send him a supplemental statement of the case and provide an opportunity for him to respond to it before returning the case to the Board for further appellate consideration.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by Court for additional 



development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


